                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


WILLIAM SILKNITTER,                           )       CASE NO. 3:18 CV 2729
                                              )
               Petitioner,                    )       JUDGE DAN AARON POLSTER
                                              )
         vs.                                  )
                                              )       MEMORANDUM OF OPINION
JAMES HAVILAND,                               )       AND ORDER
                                              )
               Respondent.                    )


       Petitioner filed the above-captioned Petition for a Writ of Habeas Corpus pursuant to 28

U.S.C. §2254. Petitioner is incarcerated in the Allen Correctional Institution (“ACI”) challenges

the judgment of conviction entered by the Union County Court of Common Pleas. Union County

is within Ohio’s Southern Federal Judicial District. ACI is located within Ohio’s Northern Federal

Judicial District. Because Petitioner challenges the conviction of a state court within the Southern

District of Ohio, but is in custody in the Northern District of Ohio, both Districts have concurrent

jurisdiction over the action. 28 U.S.C. § 2241(d).

       This Court has the discretion to transfer this action to the Southern District for hearing and

determination. Id. A transfer to the Southern District is appropriate in this case, because it is the

more convenient forum and the evidence is more readily accessible in the district where Petitioner

was convicted. See Bell v. Watkins, 692 F.2d 999, 1013 (5th Cir. 1982), cert. denied, 464 U.S. 843

(1983); see also, Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484, 497 n.13 (1973).
       Accordingly, this action is hereby TRANSFERRED to the United States District Court for

the Southern District of Ohio.

       IT IS SO ORDERED.


                                           s/Dan Aaron Polster 3/1/2019
                                           DAN AARON POLSTER
                                           UNITED STATES DISTRICT JUDGE




                                             -2-
